Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a divisional of 16/012,462, now issued as US 10,738,286.
The amendment filed on November 2, 2020 has been entered.
Claims 1-4, 11-12, and 15-32 are pending.

Election/Restrictions
Applicant’s election of election of species of SEQ ID NO:15 as the parent RNA polymerase, mutation at position 404 as the amino acid modification(s) made, and having improved selectively for cap analog relative to GTP during transcription initiation as the improved property in the reply filed on November 2, 2020 is acknowledged. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	The elected species is free of the prior art.  Therefore, the election of species requirement has been withdrawn.

Information Disclosure Statement


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 1-4, 11-12, and 15-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  	
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the claims are drawn to a genus of polynucleotides encoding engineered RNA polymerases having at least 85% sequence identity to SEQ ID NO:15 and comprising a 404X mutation, 
With the aid of a computer, one of skill in the art could identify all of the encoded polypeptides having at least 85% sequence identity to SEQ ID NO:15.  However, there is no teaching regarding which 15% of the amino acids can vary from SEQ ID NO:4 (other than mutation at 404X and other single/double/triple mutations) and still result in an RNA polymerase utilizing a cap or cap analog during transcription initiation, does not utilize a cap or cap analog during transcription elongation, maintains RNA yield, transcription fidelity, thermostability, protein expression, stability at 20°C, and/or stability in reaction conditions equivalent to the wild-type T7 RNA polymerase, and/or generates greater than 80-99% capped RNA transcripts relative to uncapped transcripts.  Further, there is no disclosed or art-recognized correlation between any structure other than SEQ ID NO:15 having the 404X mutation and the function of utilizing a cap or cap analog during transcription initiation, does not utilize a cap or cap analog during transcription elongation, maintains RNA yield, transcription fidelity, thermostability, protein expression, stability at 20°C, and/or stability in reaction conditions equivalent to the wild-type T7 RNA polymerase, generates greater than 80-99% capped RNA transcripts relative to uncapped transcripts.  

Therefore, there are no known or disclosed proteins utilizing a cap or cap analog during transcription initiation, does not utilize a cap or cap analog during transcription elongation, maintains RNA yield, transcription fidelity, thermostability, protein expression, stability at 20°C, and/or stability in reaction conditions equivalent to the wild-type T7 RNA polymerase, generates greater than 80-99% capped RNA transcripts relative to uncapped transcripts other than SEQ ID NO:15 having the 404X mutation or the T7 RNA polymerase variants having the amino acid sequence of SEQ ID NO:29, 31, 35, and 37.  As of the filing date, there was no known or disclosed correlation between a structure other than SEQ ID NO:15 having  the 404X mutation and the function of utilizing a cap or cap analog during transcription initiation, does not utilize a cap or cap analog during transcription elongation, maintains RNA yield, transcription fidelity, thermostability, protein expression, stability at 20°C, and/or stability in reaction 
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 1-4, 11-12, and 15-32.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 1-4, 11-12, and 15-32are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a polynucleotide encoding a mutant RNA polymerase of SEQ ID NO:15, wherein the mutant consists of a 404X or the RNA polymerase having the amino acid sequence of SEQ ID NO: 29, 31, 35, and 37, does not reasonably provide enablement for RNA polymerase mutants having unknown structure but having the function of utilizing a cap or cap analog during transcription initiation, does not utilize a cap or cap analog during .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the claims are drawn to polynucleotides encoding any engineered RNA polymerase having at least 85% sequence identity to SEQ ID NO:15 and comprising a 404X mutation, and utilizing a cap or cap analog during transcription initiation, does not utilize a cap or cap analog during transcription elongation, maintains RNA yield, transcription fidelity, thermostability, protein expression, stability at 20°C, and/or stability in reaction conditions equivalent to the wild-type T7 RNA polymerase, generates greater than 80-99% capped RNA transcripts relative to uncapped transcripts.
unknown structure but having the function of utilizing a cap or cap analog during transcription initiation, does not utilize a cap or cap analog during transcription elongation, maintains RNA yield, transcription fidelity, thermostability, protein expression, stability at 20°C, and/or stability in reaction conditions equivalent to the wild-type T7 RNA polymerase, generates greater than 80-99% capped RNA transcripts relative to uncapped transcripts. The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides of virtually any structure.   In the instant case, the specification enables a RNA polymerase mutant of SEQ ID NO:15, wherein the mutant consists of a 404X mutation or the engineered RNA polymerase having the amino acid sequence of SEQ ID NO: 29, 31, 35, and 37and having improved selectively for cap analog relative to GTP during transcription initiation.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. hybridization or mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.  Furthermore, while extremely large.  
Therefore, in the absence of: (a) rational and predictable scheme for modifying any amino acid residue with an expectation of obtaining the desired biological function, (b) a correlation between structure and function of utilizing a cap or cap analog during transcription initiation, does not utilize a cap or cap analog during transcription elongation, maintains RNA yield, transcription fidelity, thermostability, protein expression, stability at 20°C, and/or stability in reaction conditions equivalent to the wild-type T7 RNA polymerase, generates greater than 80-99% capped RNA transcripts relative to uncapped transcripts, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polypeptides to determine (1) which ones have the ability fo utilizing a cap or cap analog during transcription initiation, does not utilize a cap or cap analog during transcription elongation, maintains RNA yield, transcription fidelity, thermostability, protein expression, stability at 20°C, and/or stability in reaction conditions equivalent to the wild-type T7 RNA polymerase, generates greater than 80-99% capped RNA transcripts relative to uncapped transcripts, (2) the specific substrates targeted by such proteins and (3) how to use those polypeptides encompassed by the claims which do not encode polypeptides having RNA polymerase activity.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must 
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any polypeptides having the same biological function as that of the polypeptide of the mutant of SEQ ID NO:15, wherein the mutant consists of a 404X mutation or predict the function of a polypeptide from its primary structure.  In addition, the art does not provide any teaching or guidance as to (1) which amino acids within the polypeptides of SEQ ID NO:15 can be modified and which ones are conserved such that one of skill in the art can make the recited polypeptides having the function of utilizing a cap or cap analog during transcription initiation, does not utilize a cap or cap analog during transcription elongation, maintains RNA yield, transcription fidelity, thermostability, protein 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to the disclosure of a polynucleotide encoding an RNA polymerase mutant of SEQ ID NO:15, wherein the mutant consists of a 404X mutation or the engineered RNA polymerase having the amino acid sequence of SEQ ID NO: 29, 31, 35, and 37and having improved selectively for cap analog relative to GTP during 
 Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claim is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 11-12, and 15-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,793,841 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-4, 11-12, and 15-32 of the instant application and claims 1-26 of .  
Therefore, the conflicting claims are not patentably distinct from each other.    

Conclusion

	Claims 1-4, 11-12, and 15-32 are pending.

	Claims 1-4, 11-12, and 15-32 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YONG D PAK/Primary Examiner, Art Unit 1652